21-22288-rdd   Doc 1   Filed 05/18/21 Entered 05/18/21 15:17:10   Main Document
                                    Pg 1 of 10
21-22288-rdd   Doc 1   Filed 05/18/21 Entered 05/18/21 15:17:10   Main Document
                                    Pg 2 of 10
21-22288-rdd   Doc 1   Filed 05/18/21 Entered 05/18/21 15:17:10   Main Document
                                    Pg 3 of 10
21-22288-rdd   Doc 1   Filed 05/18/21 Entered 05/18/21 15:17:10   Main Document
                                    Pg 4 of 10
21-22288-rdd   Doc 1   Filed 05/18/21 Entered 05/18/21 15:17:10   Main Document
                                    Pg 5 of 10
21-22288-rdd   Doc 1   Filed 05/18/21 Entered 05/18/21 15:17:10   Main Document
                                    Pg 6 of 10
21-22288-rdd   Doc 1   Filed 05/18/21 Entered 05/18/21 15:17:10   Main Document
                                    Pg 7 of 10
21-22288-rdd   Doc 1   Filed 05/18/21 Entered 05/18/21 15:17:10   Main Document
                                    Pg 8 of 10
21-22288-rdd   Doc 1   Filed 05/18/21 Entered 05/18/21 15:17:10   Main Document
                                    Pg 9 of 10
21-22288-rdd   Doc 1   Filed 05/18/21 Entered 05/18/21 15:17:10   Main Document
                                    Pg 10 of 10
